Citation Nr: 1812265	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-19 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel






INTRODUCTION

The Veteran had active service from September 1969 to February 1971.
  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran has had a combined rating of at least 70 percent, with one disability rated 40 percent or higher.  

2.  The Veteran is unable to obtain and maintain substantially gainful employment due to service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is unable to work as a result of his service-connected disabilities.   Specifically, the Veteran has reported that his heart disability renders him unable to perform any physical work and his PTSD has an inability to maintain effective occupational relationships and he is unable to perform in a competitive work environment.   

For the entire period on appeal, the Veteran has been service-connected for posttraumatic stress disorder (PTSD) and coronary artery disease.  His combined rating for the entire period on appeal has been at least 70 percent, and he has had at least one disability rated 40 percent or better during that period.  Therefore, the Board finds that the Veteran has met the schedular criteria for assignment of a TDIU for the entire period on appeal.  

Review of the record shows that the Veteran was previously employed as a coal miner and a laborer.  He last worked in 1993, at which time he has reported that he became too disabled to work as a result of his service-connected disabilities.  The Veteran has a high school education and has attended two years of college.  

A review of the medical evidence of record shows that in a June 2007 VA Medical Center mental health treatment noted, it was noted that the Veteran's PTSD caused severe impairment in functional status and quality of life, and ultimately reduced the Veteran's reliability and productivity.  October 2011, the Veteran's private treatment provider opined that the Veteran was totally physically disabled, was sedentary, and could not perform any type of work.  In a July 2017 VA examination report, it was noted that the Veteran's heart disability impacted his ability to work by causing fatigue, dyspnea, dizziness, and shortness of breath with physical exertion.  Additional medical evidence of record shows that the Veteran experiences PTSD symptoms including auditory hallucinations, passive fleeting suicidal ideation, avoidance behaviors, depression, chronic sleep disturbance, visual hallucinations, anger, exhaustion, and hyperarousal.  

Based on the subjective report of the Veteran and the objective findings in the various medical evidence of record, the Board finds that the Veteran's service-connected disabilities significantly impact his ability to function in an occupational setting.  They result in an inability to maintain effective relationships, reduced reliability and productivity, fatigue, dyspnea, dizziness, shortness of breath, and an inability to consistently perform physical activity.  

In light of the Veteran's occupational background and the functional limitations described, the Board finds that he is unable to obtain and maintain substantially gainful employment in accordance with his background and education level as a result of his various service-connected disabilities.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to TDIU is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is granted.




____________________________________________
Kristin Haddock
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


